            Case 5:19-cv-00487-JD Document 14 Filed 07/26/19 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

BOOMER ENVIRONMENTAL, LLC,

                   Plaintiff,

v.                                             CASE NO. 5:19-cv-00487-C

TIGER LOGISTICS, INC.,

                   Defendants.


                     DEFENDANT’S ANSWER AND COUNTERCLAIM

         Defendant Tiger Logistics, Inc. (“Defendant”) answers Plaintiff’s Complaint as

follows:

             DEFENDANT’S RESPONSE TO PLAINTIFF’S ALLEGATIONS

         1. Responding to Paragraph 1, Defendant admits that Plaintiff Boomer

Environmental, LLC is listed on the Oklahoma Secretary of State’s webpage as an

Oklahoma domestic limited liability company.           Defendant is without sufficient

knowledge to admit or deny the remaining allegations and therefore denies them.

         2. Responding to Paragraph 2, Defendant admits the allegations.

         3. Responding to Paragraph 3, Defendant admits the allegations.

         4. Responding to Paragraph 4, Defendant admits that the parties are diverse

pursuant to 28 U.S.C. § 1332 and that the amount in controversy for diversity purposes

exceeds $75,000. Defendant denies that Plaintiff is entitled to any damages and therefore

denies the remaining allegations in Paragraph 4.




4845-9613-2123.1
            Case 5:19-cv-00487-JD Document 14 Filed 07/26/19 Page 2 of 11




       5. Responding to Paragraph 5, Defendant admits that it transported cleaning

liquids through Oklahoma. Defendant denies the remaining allegations of Paragraph 5.

       6. Responding to Paragraph 6, Defendant admits that it was involved in an

accident that resulted in the release of cleaning liquids that required specialized clean up

services. Defendant denies the remaining allegations of Paragraph 6.

       7. Responding to Paragraph 7, Defendant admits that Plaintiff responded to the

scene of the accident and invoiced Defendant for environmental remediation services.

Defendant denies the remaining allegations of Paragraph 7.

       8. Responding to Paragraph 8, Defendant denies the allegations.

                       RESPONSE TO PRAYER FOR RELIEF

       With regards to the unnumbered prayer for relief at the end of Plaintiff’s Petition,

Defendant admits that Plaintiff seeks damages and other relief, but denies that Plaintiff is

entitled to any damages or any relief whatsoever.

    DEFENDANT’S AFFIRMATIVE DEFENSES TO PLAINTIFF’S CLAIMS

       9. Plaintiff fails to state a claim upon which relief may be granted against

Defendant.

       10. Plaintiff’s claims are barred in whole or in part by its own breach of the

contract.

       11. Plaintiff’s claims are barred in whole or in part by the equitable doctrine of

unclean hands, unjust enrichment, estoppel, and/or laches.

       12. Plaintiff’s claims are barred in whole or in part by breach of the covenant of

good-faith and fair dealing.

                                              2
            Case 5:19-cv-00487-JD Document 14 Filed 07/26/19 Page 3 of 11




       13. Plaintiff failed to mitigate its damages.

       14. Plaintiff’s damages are unreasonable under community standards for the type

of work performed.

       15. Defendant reserves the right to assert additional affirmative defenses as this

case progresses and Defendant learns of the factual basis for additional affirmative

defenses.

     WHEREFORE CLAUSE WITH REGARDS TO PLAINTIFF’S CLAIMS

       WHEREFORE, Defendant respectfully prays for a final judgment in Defendant’s

favor, which (1) dismisses with prejudice each and every claim asserted by Plaintiff

against Defendant; (2) declares Defendant to be the prevailing party on dismissed claims;

(3) denies Plaintiff the judgment and relief requested in its Complaint; and (4) grants

Defendant such other and further legal and equitable relief as may be just and proper

under the circumstances.

             DEFENDANT’S COUNTERCLAIMS AGAINST PLAINTIFF

             ADDITIONAL FACTS IN SUPPORT OF COUNTERCLAIMS

       16. On or about January 26, 2019, a tractor-trailer operated by Defendant was

involved in an accident in Oklahoma County, Oklahoma. The tractor-trailer was carrying

cleaning chemicals.

       17. As a result of the accident, Plaintiff was retained to assist with environmental

remediation of the cleaning liquids.

       18. Based on information and belief, Plaintiff sent at least eight employees,

including a scene-site supervisor and a project manager, to assist with the remediation.


                                              3
         Case 5:19-cv-00487-JD Document 14 Filed 07/26/19 Page 4 of 11




       19. Plaintiff’s invoice states that it “responded with Equipment (sic) and

personnel to contain, recover & cleanup the site.”

       20. Plaintiff’s employees, instead of containing, recovering, and cleaning up the

site, punctured the containers carrying the cleaning liquids causing the cleaning liquids to

spill on the ground and on equipment owed and operated by Defendant.

       21. One of Plaintiff’s employees can be seen in the images below puncturing

containers on the night of the accident causing the cleaning liquids to spill on both the

ground and on the tractor trailer owned by Defendant:




                                             4
           Case 5:19-cv-00487-JD Document 14 Filed 07/26/19 Page 5 of 11




         22. Plaintiff then invoiced Defendant $154,684.40 for the remediation efforts.

         23. Plaintiff’s invoice included a charge of $19,760.00 for disposal of “impacted

soil.”

         24. Plaintiff’s invoice included hourly charges for Plaintiff’s employee time spent

cleaning Defendant’s tractor trailer.

         25. Plaintiff’s invoice included hourly charges for Plaintiff employee time spent

remediated “impacted soil.”

         26. Plaintiff intentionally and purposefully spilled cleaning liquids on the ground

and in Defendant’s trailer. Plaintiff then invoiced Defendant for the costs and fees

associated with remediating the cleaning liquid Plaintiff purposefully spilled.




                                              5
         Case 5:19-cv-00487-JD Document 14 Filed 07/26/19 Page 6 of 11




                          COUNTERCLAIM COUNT I: FRAUD

       27. Defendant incorporates paragraphs 1 through 26 and reasserts them as if fully

set forth herein.

       28. Plaintiff invoiced Defendant $154,684.40 for its response “with Equipment

(sic) and personnel to contain, recover & cleanup the [accident] site.”

       29. Plaintiff’s invoice includes costs and fees for remediation services including

ground soil remediation, expenses associated with decontamination of equipment, and

employee hourly charges up to $450 an hour for Plaintiff’s employees.

       30. Plaintiff’s invoice states that the services it performed were in furtherance of

its effort to “contain, recover & cleanup the [accident] site.”

       31. Plaintiff’s employees, however, intentionally spilled cleaning supplies on

Defendant’s equipment and the ground and then invoiced Defendant to clean up spills

made by Plaintiff.

       32. Plaintiff is vicariously liable for the actions of its employees.

       33. As a consequence of Plaintiff’s actions, Defendant has suffered damages

including improper expenses associated with accident clean up, lost revenue, attorneys’

fees, and other damages.

       34. Plaintiff’s actions were willful and wanton, thus entitling Defendant to an

award of punitive damages. Defendant seeks punitive damages in a reasonable amount to

be determined at trial.




                                              6
         Case 5:19-cv-00487-JD Document 14 Filed 07/26/19 Page 7 of 11




                    COUNTERCLAIM COUNT II -- CONVERSION

       35. Defendant incorporates paragraphs 1 through 34 and reasserts them as if fully

set forth herein.

       36. Defendant had a property and financial interest in the cleaning liquids

contained within its trailer.

       37. Plaintiff exercised wrongful dominion and control over Defendant’s property

by puncturing Defendant’s containers containing cleaning liquids causing the cleaning

liquids to spill on the ground.

       38. Plaintiff punctured the cleaning liquid containers for its own benefit by

causing a spill, cleaning up the spill, and then invoicing Defendant for the costs of

cleaning up the spill.

       39. As a consequence of Plaintiff’s actions, Defendant has suffered damages

including improper expenses associated with accident clean up, lost revenue, attorneys’

fees, and other damages.

       40. Plaintiff’s actions were willful and wanton, thus entitling Defendant to an

award of punitive damages. Defendant seeks punitive damages in a reasonable amount to

be determined at trial.

                          COUNT III—TRESPASS TO CHATTEL

       41. Defendant incorporates paragraphs 1 through 40 and reasserts them as if fully

set forth herein.

       42. Defendant was in possession of the cleaning liquid and was exercising

dominion and control over the cleaning liquid for its own benefit.

                                            7
         Case 5:19-cv-00487-JD Document 14 Filed 07/26/19 Page 8 of 11




       43. Plaintiff exercised wrongful dominion and control over Defendant’s property

by puncturing Defendant’s containers containing cleaning liquids causing the cleaning

liquids to spill on the ground.

       44. Plaintiff intentionally and unnecessarily disposed of Defendant’s cleaning

liquid by spilling the cleaning liquid on the ground.

       45. As a consequence of Plaintiff’s actions, Defendant has suffered damages

including improper expenses associated with accident clean up, lost revenue, attorneys’

fees, and other damages.

       46. Plaintiff’s actions were willful and wanton, thus entitling Defendant to an

award of punitive damages. Defendant seeks punitive damages in a reasonable amount to

be determined at trial.

                          COUNT IV—BREACH OF CONTRACT

       47. Defendant incorporates paragraphs 1 through 46 and reasserts them as if fully

set forth herein.

       48. Defendant was in possession of the cleaning liquid and was exercising

dominion and control over the cleaning liquid for its own benefit.

       49. Defendant retained Plaintiff to perform remediation services after the accident

of January 29, 2019.

       50. Defendant’s retention of Plaintiff was a service contract.

       51. Plaintiff breached its contract with Defendant to perform remediation services

by puncturing Defendant’s containers containing cleaning liquids causing the cleaning



                                             8
         Case 5:19-cv-00487-JD Document 14 Filed 07/26/19 Page 9 of 11




liquids to spill on the ground and then charging Defendant with the costs and fees

associated with cleaning up Plaintiff’s own spill.

       52. As a consequence of Plaintiff’s actions, Defendant has suffered damages

including improper expenses associated with accident clean up, lost revenue, attorneys’

fees, and other damages.

                         COUNT V: UNJUST ENRICHMENT

       53. Defendant incorporates paragraphs 1 through 52 and reasserts them as if fully

set forth herein.

       54. Plaintiff was retained to perform remediation services after the accident of

January 29, 2019.

       55. Plaintiff punctured Defendant’s containers containing cleaning liquids causing

the cleaning liquids to spill on the ground and then charged Defendant with the costs and

fees associated with cleaning up Plaintiff’s own spill.

       56. Plaintiff’s actions are contrary to equity and good conscience because Plaintiff

seeks to obtain an improper benefit at the expense of Defendant.

       57. As a consequence of Plaintiff’s actions, Defendant has suffered damages

including improper expenses associated with accident clean up, lost revenue, attorneys’

fees, and other damages.

                       DEFENDANT’S PRAYER FOR RELIEF

       Defendant requests judgment against Plaintiff as follows:

       A.     For appropriate compensatory damages including damages for lost

economic revenue and costs associated with remediation effort;


                                             9
        Case 5:19-cv-00487-JD Document 14 Filed 07/26/19 Page 10 of 11




      B.     For appropriate punitive damages in an amount to be determined at trial;

      C.     For an award of reasonable attorney’s fees and costs to the maximum extent

allowed by law;

      D.     For a final judgment which grants Defendant such other and further legal

and equitable relief as may be just and proper under the circumstances.



                                      Daniel K. Jones, OK # 16940
                                      Mills & Jones, PLLC
                                      2760 Washington Dr. Suite 100
                                      Norman, Oklahoma 73069
                                      Telephone: 405.239.2502
                                      Facsimile: 405.239.2575
                                      dan@millsfirm.com

                                      and


                                     /s/ Jeremy K. Schrag
                                     Jeremy K. Schrag, OK # 33429
                                     LEWIS BRISBOIS BISGAARD & SMITH LLP
                                     1605 North Waterfront Parkway, Suite 150
                                     Wichita, Kansas 67206
                                     Telephone: 316.609.7900
                                     Facsimile: 316.462.5746
                                     jeremy.schrag@lewisbrisbois.com

                                     Attorneys for Defendant Tiger Logistics, Inc.




                                            10
        Case 5:19-cv-00487-JD Document 14 Filed 07/26/19 Page 11 of 11



                             CERTIFICATE OF SERVICE

       I certify that on July 26, 2019, I filed the above Answer and Counterclaim using

the court’s electronic filing system which sent notification to all counsel of record.

                                            /s/ Jeremy K. Schrag
                                            Jeremy K. Schrag




                                             11
